UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA, No. 1:18-CR-234
Plaintiff,
Hon. PAUL L. MALONEY

v. US. District Judge
DALE DUWAYNE OTIS, JR.,

Defendant.
/
PLEA AGREEMENT

This constitutes the plea agreement between Dale Duwayne Otis, Jr. (Defendant)
and the United States Attorney’s Office for the Western District of Michigan. The terms
of the agreement are as follows:

1. Defendant Agrees to Plead Guilty. Defendant agrees to plead guilty
to Count 1 of the Superseding Indictment. Count 1 charges Defendant with production
of child pornography in violation of Title 18, United States Code, Section 2251 (a) and (e).

2. Defendant Understands the Crime. In order for Defendant to be guilty
of violating Title 18, United States Code, Section 2251(a) and (e), the following must be
true: (1) Defendant employed, used, persuaded, induced, enticed, or coerced a minor to
engage in sexually explicit conduct for the purpose of producing a visual depiction of the

conduct; and (2) the visual depiction was produced using materials that were mailed,
shipped, or transported in or affecting interstate or foreign commerce. Defendant is
pleading guilty because Defendant is guilty of the charge described above.
3. Defendant Understands the Penalty. The sentence that the Court can

impose for a violation of Title 18, United States Code, Section 2251(a) and (e), is the

following:
a. Maximum Incarceration: 30 years
b. Minimum Incarceration: 15 years
c. Maximum Supervised Release: Life
d. Minimum Supervised Release: 5 years

e. Maximum Fine: $250,000

f. Special Assessments: $100 + $5,000
Defendant agrees to pay the special assessments at or before the time of sentencing unless
Defendant affirmatively demonstrates to the Court that he lacks the ability to pay.

4. Supervised Release Defined. Supervised release is a period of time
following imprisonment during which Defendant will be subject to various restrictions
and requirements. Defendant understands that if he violates one or more of the
conditions of any supervised release imposed, he may be returned to prison for all or part
of the term of supervised release, which could result in Defendant serving a total term of

imprisonment greater than the statutory maximum stated above.
5. Factual Basis of Guilt. Defendant and the U.S. Attorney’s Office agree
and stipulate to the following statement of facts which need not be proven at the time of
the plea or sentencing: on April 19, 2018, Defendant used his Samsung cellular phone to
take photographs of the genitals of a three-year-old girl. Defendant's Samsung cellular
phone was made in China. Defendant took those photographs at his home, which was

located in Branch County, Michigan.

6. Defendant Agrees.

a. Cooperation in Criminal Investigations. Defendant agrees to fully

cooperate with the Federal Bureau of Investigation, the U.S. Attorney’s Office, and any
other law enforcement agency in their investigation of the charges contained in this
Indictment, as well as the investigation of crimes over which they have actual or apparent
jurisdiction. Defendant's cooperation will consist of all steps needed to uncover and
prosecute such crimes, including, but not limited to, providing investigators with a full,
complete and truthful statement concerning Defendant's knowledge of any and all
criminal activity of which he is aware; truthfully answering investigators' questions;
meeting with prosecutors before testifying; truthfully testifying before grand juries and
in any court proceedings; and providing all relevant tangible evidence in Defendant's
possession or under Defendant's control, including, but not limited to, objects,
documents, and photographs. Defendant's obligation to cooperate under this

paragraph is an affirmative one and includes the obligation to voluntarily come forward
with any and all information which Defendant should reasonably know will assist in the
investigation of other criminal activity. Defendant will not commit any criminal offense
during the course of his cooperation with the United States. Defendant will submit to
polygraph examination(s) upon request. Defendant's obligation under this paragraph
is a continuing one, and shall continue after sentencing until all investigations and
prosecutions in which Defendant's cooperation is deemed relevant by the U.S. Attorney’s
Office have been completed.

b. Asset Forfeiture and Financial Accountability. Defendant agrees to
disclose to law enforcement officials the whereabouts of, Defendant's ownership interest
in, and all other information known to Defendant about, all monies, property or assets of
any kind, derived from or acquired as a result of, or used to facilitate the commission of,
Defendant's illegal activities. Defendant further agrees to forfeit all rights, title, and
interest in and to such items. Defendant specifically agrees to forfeit all rights, title and
interest in his Samsung cell phone, Model No. SM-J327P, Serial No. 35696408852264,
seized by law enforcement officials on July 20, 2018, which Defendant admits was used
to facilitate Defendant's criminal activity in violation of 18 U.S.C. § 2251 (a) and (e).

c. FOIA Requests. | Defendant hereby waives all rights, whether
asserted directly or by a representative, to request or receive from any department or

agency of the United States any records pertaining to the investigation or prosecution of
this case, including without limitation any records that may be sought under the Freedom
of Information Act, 5 U.S.C. § 552, or the Privacy Act of 1974, 5 U.S.C. § 552a.

d. Sex Offender Registration. Defendant acknowledges and
agrees Defendant must register as a sex offender in all applicable jurisdictions, including,
but not limited to the jurisdictions where Defendant was convicted, resides, works, and
attends school. Defendant understands that failure to register may subject him to
prosecution.

e. Medical Tests. Defendant agrees to be tested for sexually
transmittable diseases and the etiologic agent for acquired immune deficiency syndrome.
Defendant further agrees that if the initial test for the etiologic agent for immune
deficiency syndrome is negative, Defendant will be re-tested six (6) months and again
twelve (12) months following the initial test. 42U.S.C. § 14011.

7. The United States Attorney’s Office Agrees.

a. Dismissal of Other Counts/Charges. The U.S. Attorney’s Office
agrees to move to dismiss the remaining count of the Superseding Indictment against
Defendant and move to dismiss the underlying Indictment against Defendant at the time
of sentencing. Defendant agrees, however, that in determining the sentence the Court
may consider the dismissed count in determining the applicable Sentencing Guidelines
range, where the sentence should fall within the applicable guidelines range, and the

propriety of any departure from the calculated guidelines range. By this agreement
Defendant does not concede that an increased sentence or an upward departure is, in fact,
warranted.

b. Acceptance of Responsibility. | The U.S. Attorney's Office agrees
not to oppose Defendant’s request for a two-level reduction of his offense level for
acceptance of responsibility under §3E1.1(a) of the Sentencing Guidelines. However, the
U.S. Attorney's Office reserves the right to object to Defendant's request if it subsequently
learns of conduct by Defendant that is inconsistent with the criteria set forth in the
Commentary to Section 3E1.1. Should the Court grant a two-level reduction as provided
herein, the Government states that Defendant has assisted authorities in the investigation
or prosecution of his own misconduct by timely notifying it of his intention to enter a
guilty plea, thereby permitting the Government to avoid preparing for trial, and hereby
moves the Court to grant an additional one-level reduction if the adjusted offense level
is 16 or greater.

c. § 1B1.8 Protection for Proffered / Cooperative Statements. The
U.S. Attorney’s Office agrees that information provided by Defendant through
Defendant's proffer(s), and any information provided pursuant to Defendant's promise
to cooperate as described in this agreement, will not be used by the Government to
enhance Defendant's sentence, in accordance with Sentencing Guidelines §1B1.8, and
according to the terms of the written agreement entered into between the parties

associated with the proffer(s). It is expressly understood, however, that such
information may be used by the Government at sentencing if Defendant takes a position
at sentencing that contradicts information provided by Defendant pursuant to this
agreement or any proffer agreement.

d. Non-Prosecution Agreement. The U.S. Attorney’s Office for the
Western District of Michigan agrees not to bring additional criminal charges against
Defendant in the Western District of Michigan arising out of his involvement in the
underlying offense or narcotics-related offenses, provided that the conduct is disclosed
to the Government by Defendant or his attorney prior to the date of this agreement.
Defendant shall remain subject to prosecution for any criminal activity he has failed to
disclose to the Government prior to the date of the agreement. This promise of non-
prosecution shall not include crimes of violence, if any, or criminal tax violations
(including conspiracy to commit such violations chargeable under 18 U.S.C. § 371).

e. Possibility of Sentence Reduction Motions. The U.S. Attorney's
Office will decide whether to file a motion for departure or reduction of sentence
pursuant to Sentencing Guidelines § 5K1.1, 18 U.S.C. § 3553(e), and/or Rule 35(b) of the
Federal Rules of Criminal Procedure. Defendant fully understands that such a motion
may be made pursuant to law if, and only if, Defendant fully cooperates with the
Government and materially and substantially assists the Government in the investigation
or prosecution of others. The determinations of whether Defendant has provided

substantial assistance to the United States, or to designated state or local law enforcement
authorities, and of which type of motion to file, will be made in the sole discretion of the
USS. Attorney’s Office. Defendant fully understands that this paragraph is not a promise
by the Government to file a motion for departure or to reduce a sentence. Additionally,
Defendant understands that, even if such a motion were filed, the Court has complete
discretion to grant or deny the motion. Furthermore, if the Court were to grant the
motion, the Court, not the government, would decide how much of a departure or
sentence reduction Defendant receives based upon the nature and extent of Defendant's
assistance. Defendant understands that any departure or sentence reduction will be
limited by the statutory mandatory minimum unless the Government files a written
motion to release the mandatory minimum. Defendant acknowledges and agrees that
he may not appeal the Court’s exercise of its discretion in granting or denying a motion
for departure or reduction of sentence, if such a motion is made.

8. Pending State Charges. The U.S. Attorney’s Office has corresponded
with the Branch County Prosecutor's Office. It is the understanding of the U.S.
Attorney’s Office that the Branch County Prosecutor's Office agrees to dismiss its
pending case No. 18-072310-FH — related to the possession of methamphetamine— upon
entry of a successful guilty plea in this case.

9. The Sentencing Guidelines. Defendant understands that, although
the United States Sentencing Guidelines (Guidelines) are not mandatory, the Court must

consult the Guidelines and take them into account when sentencing Defendant.
Defendant understands that the Court, with the aid of the presentence report, will
determine the facts and calculations relevant to sentencing. Defendant understands that
Defendant and Defendant's attorney will have the opportunity to review the presentence
report and to make objections, suggestions, and recommendations concerning the
calculation of the Guideline range and the sentence to be imposed. Defendant further
understands that the Court shall make the final determination of the Guideline range that
applies in this case, and may impose a sentence within, above, or below the Guideline
range, subject to the statutory maximum and minimum penalties described elsewhere in
this Agreement. Defendant further understands that disagreement with the Guideline
range or sentence shall not constitute a basis for withdrawal of the plea.

10. There is No Agreement About the Final Sentencing Guidelines Range.
Defendant and the U.S. Attorney’s Office have no agreement as to the applicable
Sentencing Guidelines factors or the appropriate guideline range. Both parties reserve
the right to seek any sentence within the statutory maximum, and to argue for any
criminal history category and score, offense level, specific offense characteristics,
adjustments and departures.

11. Waiver of Constitutional Rights. By pleading guilty, Defendant gives up
the right to persist in a plea of not guilty and the right to a speedy and public trial by jury
or by the Court. As a result of Defendant's guilty plea, there will be no trial. At any

trial, whether by jury or by the Court, Defendant would have had the following rights:
a. The right to the assistance of counsel, including, if Defendant could
not afford an attorney, the right to have the Court appoint an attorney to represent
Defendant.

b. The right to be presumed innocent and to have the burden of proof
placed on the Government to prove Defendant guilty beyond a reasonable doubt.

c. The right to confront and cross-examine witnesses against
Defendant.

d. The right, if Defendant wished, to testify on Defendant’s own behalf
and present evidence in opposition to the charges, including the right to call witnesses
and to subpoena those witnesses to testify.

e, The right not to be compelled to testify, and, if Defendant chose not
to testify or present evidence, to have that choice not be used against Defendant.

f. By pleading guilty, Defendant also gives up any and all rights to
pursue in this Court or on appeal any affirmative defenses, Fourth Amendment or Fifth
Amendment claims, and other pretrial motions that have been filed or could be filed.

12. Waiver of Other Rights.

a. Waiver. In exchange for the promises made by the government
in entering this plea agreement, specifically the government's agreement to dismiss the
remaining counts against Defendant and consider filing a motion for reduction of

sentence pursuant to Sentencing Guidelines §5K1.1, Defendant waives all rights to appeal

-10-
or collaterally attack Defendant's conviction, sentence, or any other matter relating to this
prosecution, except as listed below.

b. Exceptions. Defendant may appeal or seek collateral relief to raise
a claim, if otherwise permitted by law in such a proceeding, on the following grounds:

i. Defendant's sentence on any count of conviction exceeded the
statutory maximum for that count;

ii. the district court incorrectly determined the Sentencing
Guidelines range, if Defendant objected at sentencing on that
basis;

iii. Defendant’s sentence is above the Sentencing Guidelines
range as determined by the court at sentencing and is
unreasonable;

iv. Defendant’s sentence was based on an uwnconstitutional
factor, such as race, religion, national origin, or gender;

v. the guilty plea was involuntary or unknowing; and

vi. an attorney who represented Defendant during the course of
this criminal case provided ineffective assistance of counsel.

If Defendant appeals or seeks collateral relief, Defendant may not present any issue in
the proceeding other than those described in this subparagraph.

13. The Court is not a Party to this Agreement. Defendant understands
that the Court is not a party to this agreement and is under no obligation to accept any
recommendation by the U.S. Attorney’s Office or the parties regarding the sentence to be
imposed. Defendant further understands that, even if the Court ignores such a

recommendation or imposes any sentence up to the maximum established by statute,

-11-
such a prosecution is time-barred if the prosecution is brought within one (1) year of the
breach that gives rise to the termination of this agreement.

16. This is the Complete Agreement. This agreement has been entered into by
both sides freely, knowingly, and voluntarily, and it incorporates the complete
understanding between the parties. No other promises have been made, nor may any
additional agreements, understandings or conditions be entered into unless in a writing

signed by all parties or on the record in open court.

-13-
U.S. v. DALE DUWAYNE OTIS, JR.
Plea Agreement Signature Page
1:18-CR-234

ANDREW BYERLY BIRGE
United States Attorney

‘Z

Date DAVIN M. REUST

Assistant United States Attorney

 

 

I have read this agreement and carefully discussed every part of it with my
attorney. I understand the terms of this agreement, and I voluntarily agree to those
terms. My attorney has advised me of my rights, of possible defenses, of the sentencing
provisions, and of the consequences of entering into this agreement. No promises or
inducements have been made to me other than those contained in this agreement. No
one has threatened or forced me in any way to enter into this agreement. Finally, lam
satisfied with the representation of my attorney in this matter.

lofi |) 9 Dale Oba ln

Date — DALE DUWAYNE OTIS, JR.
Defendant

 

Iam Dale Duwayne Otis, Jr.’s attorney. I have carefully discussed every part of
this agreement with my client. Further, I have fully advised my client of his rights, of
possible defenses, of the sentencing provisions, and of the consequences of entering into
this agreement. To my knowledge, my client’s decision to enter into this agreement is
an informed and voluntary one.

(0-1-1 ft OF <t) {
Date ARD E. ZAMB
aie orney for obane

-14-
